DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 12/09/2021.
Claims 1, 7, 12, 13, 15 and 20 are amended. 
Claims 1-20 are pending in this action. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the first sentence recites "Methods and systems for... are provided" (emphasis added) which can be implied. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde (US 2016/0279021 A1) in view of Scott (US 2010/0274308 A1) [both previously cited].
Re. claims 1-2, 5, 9, 12, Hyde teaches a system/method of method for managing an autonomic nervous system (ANS) dysfunction in a subject, comprising: providing a system comprising: 
an ear device configured to be worn on the subject's ear (figures 2-6) and comprising a neural stimulator able to stimulate the subject's vagus nerve by transcutaneous stimulation (paragraph 0101); 
a sensor configured to detect heart rate signals in the subject, wherein the sensor configured to detect heart rate is a component of the ear device (paragraph 0071 – figure 4A, sensor 418 includes an electrode for sensing a heart rate); and 
an ANS management device in communication with the ear device, wherein the ANS management device comprises: a memory that stores computer-executable instructions (paragraph 0095), wherein the computer-executable instructions comprise instructions to monitor the heart rate signals to determine whether the subject is experiencing an ANS dysfunction; determine, based on the heart rate signals, the subject is experiencing the ANS dysfunction (paragraph 0176 – heart rate is monitored during stimulation, and ceases stimulation when an unsafe condition is indicated in the heart rate); and 
cause, based on the heart rate signal indicating the subject is experiencing the ANS dysfunction, stimulation of the subject's vagus nerve by the neural stimulator (paragraph 0101 – “The subject's heart rate is monitored during delivery of neural stimulation in combination with the therapeutic secondary stimulus, to track the effect of the stimulation and therapy over time”);
a processor configured to access the memory and execute the computer-executable instructions (paragraph 0095); WO 2019/125943PCT/US2018/065700-34-and 
measuring heart rate signals from the subject and determining a first heart rate variability (HRV) from said heart rate signals (paragraph 0081 – figure 7, heart rate sensor 760 may be used to measure heart rhythm variability).
Hyde does not teach the comparing the heart rate variability (HRV) to a threshold, and providing an alert when the HRV is below the threshold.
Scott teaches a system/method for managing an autonomic nervous system (ANS) dysfunction in a subject, wherein the method comprises comparing the first HRV to a predetermined HRV threshold number; and when the first HRV is lower than the HRV threshold number, causing the neural stimulator to stimulate the subject's vagus nerve; and 
continuing to measure the heart rate signal from the subject to determine a second heart rate variability (HRV); and determining whether to cause further stimulation of the subject's vagus nerve based on the second HRV (paragraphs 0107-108 – HRV parameters are continuously monitored and compared to a threshold, where a subsequent HRV value is less than an nth threshold, an nth stimulation therapy is applied, shown in figure 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hyde to try the known method of comparing HRV values to a threshold as taught by Scott as doing so would yield the predictable results of treating conditions that adversely affect the parasympathetic system associated with heart rate/HRV such as atrial fibrillation and hypertension (paragraph 0033-0035).

Re. claims 3-4 and 13-14, Scott further teaches wherein the first HRV threshold number is determined by tracking the HRV of the subject for a period of time until an episode of ANS dysfunction occurs, and wherein the HRV threshold number is selected from a series of HRV numbers which occurred during a range of from about 10 seconds to about 20 minutes prior to the episode of ANS dysfunction (paragraph 0010 – HRV parameter is determined based on the time of beat sequences until a chronic medical condition is indicated to require treatment).

Re. claim 6, Scott further teaches wherein the alert is at least one alert selected from the group consisting of a visual alert, an audio alert, a text-based alert, and a tactile alert (paragraph 0090 - severity determination routine based on data from the HRV module is communicated by providing an audible, visible or tactile alert).

Re. claims 8, Hyde further teaches wherein the ear device is arranged to clip onto the subject's tragus (paragraph 0078 – securing member 710 [figure 7] can be configured to secure the neural stimulator to the tragus).

Re. claims 10, Hyde further teaches the system further comprising a wearable device in communication with the ANS management device, wherein the sensor configured to detect heart rate is a component of the wearable device (figure 3; abstract- wearable device).  

Re. claims 15, Scott further teaches wherein the neural stimulator is activated to stimulate the subject's vagus nerve by transcutaneous stimulation when the alert indicates that the first HRV measurement is lower than the HRV threshold number (paragraph 0053 – treatment application includes an analysis wherein the HRV parameter is below a predetermined threshold; figure 1A, nerve electrode assembly 125 coupled to vagus nerve 127).

Re. claims 16, Hyde further teaches wherein the subject's vagus nerve is stimulated for at least five minutes (paragraph 0101 – stimulus parameters such as frequency and duration are freely selectable to deliver to activate nerves of interest).

Re. claims 17, Hyde further teaches wherein the subject's vagus nerve is stimulated at a level below a discomfort threshold (paragraph 0101 – stimulation amplitude may be selectable for the patient).

Re. claims 18-19, Scott further teaches wherein the ANS dysfunction is selected from atrial fibrillation and hypertension wherein the atrial fibrillation is a paroxysmal atrial fibrillation (paragraph 0033 – nerve stimulation is known to treat atrial fibrillation and hypertension).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde (US 2016/0279021 A1) in view of Scott (US 2010/0274308 A1) as applied to claims 1-6, 8-10 and 12-19  above, and further in view of Simon (US 2013/0131746 A1) [all previously cited].
Re. claim 11, the combined invention of Hyde in view of Scott teaches all of the elements of the claimed invention as stated above, but does not teach the wearable device is selected from the group consisting of a smartwatch, a wristband device, and a chest strap.
Simon discloses a system/method for managing an autonomic nervous system (ANS) dysfunction wherein the wearable device is selected from the group consisting of a smartwatch, a wristband device, and a chest strap (paragraph 0211 – known methods of predicting imminent onset atrial fibrillation uses monitoring devices as sports watches to track heart rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the known element of a wearable device as a wristband/watch or chest strap monitoring ANS dysfunction, as taught by Simon, in order to provide comfort and convenience/ease of use for monitoring physiological changes.

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. Claims 1 and 12 include amendments regarding first and second HRVs, and stimulation therapies activated based on the comparison of the HRVs to a threshold are taught by Scott as described above, while stimulating the vagus nerve based on a detected ANS from monitored heart rate signals is taught by Hyde, as described above. 

Allowable Subject Matter
Claim 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to anticipate and/render obvious to the sensor to increase a frequency at which the sensor detects the heart rate signals in response to an indication that the subject is experiencing the ANS dysfunction.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[NEW] Libbus (US 2014/0025132 A1) discloses a vagal nerve stimulator that periodically checks heart rate (figure 9).
Libbus (US 2013/0158622 A1) discloses an implantable device for vagus nerve stimulation using a watch device 100. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792